407 F.2d 403
Frances RITTER, Appellee,v.ALLIED CHEMICAL CORPORATION, Appellant.
No. 12808.
United States Court of Appeals Fourth Circuit.
Argued Jan. 8, 1969.Decided Feb. 5, 1969.

Thomas Kemmerlin, Jr., Columbia, S.C.  (J. Edwin Belser, Columbia, S.C., on brief), for appellant.
Dallas D. Ball, Columbia, S.C.  (Luther M. Lee, Columbia, S.C., on brief), for appellee.
Before SOBELOFF, BOREMAN and WINTER, Circuit Judges.
PER CURIAM:


1
Allied Chemical Corporation, the defendant below, moved for judgment on the pleadings, contending that the District Court had no jurisdiction because the plaintiff was restricted to the exclusive remedy created by the South Carolina Workmen's Compensation Act.  The District Court denied the motion, authorizing an appeal from its interlocutory order under 28 U.S.C. 1292(b).  For the reasons stated by the District Court, its denial of the motion is


2
Affirmed.